            Case 2:20-cv-10793-VAP-GJS Document 22 Filed 05/13/21 Page 1 of 3 Page ID #:171


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    ABIEL GARCIA, SBN 289052
                   agarcia@gibsondunn.com
            3    DANIEL M. RUBIN, SBN 319962
                   drubin@gibsondunn.com
            4    CAROLINE K. MONROY, SBN 329018
                   cmonroy@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    Attorneys for Plaintiff
                 Oscar Enrique Nuñez Euceda
            9
          10                            UNITED STATES DISTRICT COURT
          11                          CENTRAL DISTRICT OF CALIFORNIA
          12                                     WESTERN DIVISION
          13     Oscar Enrique Nuñez Euceda                 JOINT STIPULATION REQUESTING
                                                            TO HOLD ACTION IN ABEYANCE
          14                        Plaintiff,
                                                            CASE NO. 2:20-cv-10793-VAP-(GJSx)
          15           v.
          16     United States of America,
                                                            Honorable Virginia A. Phillips
          17                        Defendant.
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                            1
                            JOINT STIPULATION REQUESTING TO HOLD ACTION IN ABEYANCE
            Case 2:20-cv-10793-VAP-GJS Document 22 Filed 05/13/21 Page 2 of 3 Page ID #:172


            1                                        STIPULATION
            2          The parties jointly move the Court for an order holding this action in abeyance
            3    for a period of sixty (60) days while the parties discuss settlement. In support of this
            4    motion, the parties respectfully state the following:
            5          The parties are interested, and have engaged, in discussions relating to a
            6    potential settlement of the above-captioned action. Any such settlement must be
            7    approved by the Department of Justice under a framework that is being implemented.
            8          In order to focus their attention on these settlement efforts, the parties
            9    respectfully move the Court for an order holding this action, including all proceedings
          10     and case deadlines, in abeyance for sixty (60) days. Counsel for Mr. Euceda and the
          11     United States have conferred regarding this request and agreed to jointly move the
          12     Court to hold this action in abeyance.
          13
          14     Dated: May 13, 2021                      Respectfully submitted,
          15                                              GIBSON, DUNN & CRUTCHER LLP
          16                                              By:       /s/ Marcellus McRae
          17                                              Marcellus McRae
                                                          Abiel Garcia
          18                                              Daniel M. Rubin
                                                          Caroline Monroy
          19
                                                          Attorneys for Plaintiff
          20                                              Oscar Enrique Nuñez Euceda
          21     Dated: May 13, 2021                      TRACY L. WILKISON
                                                          Acting United States Attorney
          22                                              DAVID M. HARRIS
                                                          Assistant United States Attorney
          23                                              Chief, Civil Division
                                                          JOANNE S. OSINOFF
          24                                              Assistant United States Attorney
                                                          Chief, General Civil Section
          25
                                                          /s/ David Pinchas
          26                                              David Pinchas
                                                          Talya M. Seidman
          27                                              Assistant United States Attorneys
                                                          Attorneys for Defendant
          28

Gibson, Dunn &
Crutcher LLP                                                    2
                           JOINT STIPULATION REQUESTING TO HOLD ACTION IN ABEYANCE
            Case 2:20-cv-10793-VAP-GJS Document 22 Filed 05/13/21 Page 3 of 3 Page ID #:173


            1                 ATTESTATION UNDER LOCAL RULE 5-4.3.4(a)(2)(i)
            2          Pursuant to Civil L. R. 5-4.3.4(a)(2)(i), I attest that concurrence in the filing of
            3    this document has been obtained from each of the signatories above.
            4
            5                                            By:          /s/ Marcellus McRae
                                                                        Marcellus McRae
            6    May 13, 2021                                      GIBSON, DUNN & CRUTCHER LLP
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                   3
                          JOINT STIPULATION REQUESTING TO HOLD ACTION IN ABEYANCE
